Exhibit 10.2

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is made on this 5th day of August,
2005, by and between CARAUSTAR INDUSTRIES, INC., a North Carolina corporation
(“Caraustar”), and Tom Brown, a resident of the State of Georgia (“Consultant”).

 

BACKGROUND STATEMENT

 

Caraustar is a recycled paper manufacturer, serving the four principal recycled
paperboard product markets: tubes, cores, and cans; folding cartons and custom
packaging; gypsum wallboard facing paper; and specialty paperboard products.
Consultant has experience which is of significant value to Caraustar.
Accordingly, Caraustar desires to retain the services of Consultant, and
Consultant desires to serve as a consultant for Caraustar, on the terms and
subject to the conditions set forth in this Agreement.

 

STATEMENT OF AGREEMENT

 

In consideration of the mutual premises and the covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1. Services and Obligations.

 

(a) During the term of this Agreement, Consultant will serve as an independent
contractor for Caraustar and shall render his advice and counsel on matters as
directed by Caraustar’s President and Chief Executive Officer and as agreed to
by the consultant. Such Services shall consist of one week per month, for which
Consultant shall be paid pursuant to Section 2, herein.

 

(b) Consultant acknowledges and agrees that Consultant will be performing
hereunder as an independent contractor. Nothing contained in this Agreement
shall be deemed to constitute Consultant as an employee, agent or representative
of Caraustar, and Consultant shall not be entitled by virtue of this Agreement
to any benefits afforded generally to employees of Caraustar. This Agreement is
not intended to create a partnership or joint venture between Consultant and
Caraustar, and Consultant shall not have the authority to incur any obligations,
contractual or otherwise, on behalf of Caraustar.

 

(c) While performing the Services, Consultant will comply with all applicable
governmental laws, ordinances, rules and regulations and all policies and
procedures established by Caraustar and communicated to Consultant by Caraustar.

 

(d) Consultant shall make and keep complete and systematic written records of
all Services performed, all invoices issued, and all compensation paid, as well
as such other records reasonably requested by Caraustar. Consultant hereby
agrees to fully observe and comply with Consultant’s record-keeping obligations
under all applicable local, state and federal laws and all regulations and
orders of any government or governmental agency or department and will provide



--------------------------------------------------------------------------------

Caraustar with copies of such information within fourteen (14) days of receiving
a request from Caraustar for said records.

 

2. Compensation.

 

(a) In consideration for the Services, Caraustar shall pay Consultant eight
thousand one hundred dollars ($8,100.00) per month (the “Base Monthly Rate”).
The Base Monthly Rate anticipates that Consultant shall work one week during
each calendar month of the then current term of the contract. If Consultant,
with the knowledge and approval of the President and CEO, works additional full
weeks during any one calendar month, Caraustar shall pay Consultant ratably,
which rate shall be calculated by multiplying the Base Monthly Rate by the
number of full weeks Consultant actually worked. Caraustar shall pay Consultant
from its accounts payable account.

 

(b) Consultant acknowledges, as an independent contractor that he is fully
responsible for his own federal, state and local taxes, and estimated,
withholding and employment taxes with respect thereto.

 

3. Expense Reimbursement. All pre-approved documented expenses incurred by
Consultant in performing services for Caraustar pursuant to this Agreement shall
be reimbursed in full by Caraustar. Such expenses shall be submitted in a timely
manner, but no more than sixty (60) days after such expenses are incurred.

 

4. Term and Termination. The term of this agreement is one year beginning
August 1, 2005 and concluding July 31, 2006 unless extended by mutual agreement.
If for any reason Caraustar terminates this agreement for reasons other than
Consultant’s breach of provisions herein, Caraustar shall pay Consultant the
balance of remaining compensation owed under this Agreement, which shall be
calculated by multiplying the Base Monthly Rate by the number of months
remaining in the then current term.

 

(a) Either party may terminate this Agreement for material breach by the other
party, if such breach is not cured within thirty (30) days after written notice
of the breach is provided.

 

(b) Unless otherwise expressly specified by Caraustar, following delivery of its
notice of termination of this Agreement, Consultant will complete the Services
in accordance with their respective terms.

 

(c) In the event of termination of this Agreement for any reason as provided in
this Agreement, or upon the expiration of the term hereof or breach of the
Agreement, the following provisions shall apply: (i) Consultant shall return to
Caraustar all materials and confidential information of any kind provided by
Caraustar and all copies thereof; and (ii) Consultant shall immediately cease
using any materials which designate Consultant as a representative of Caraustar,
including, but not limited to, business cards, presentation documentation and
other marketing materials.

 

5. Confidentiality. In the performance of this Agreement, Caraustar shall
disclose to Consultant confidential information, trade secrets and other
proprietary information, including, but not limited to, Caraustar’s products and
information concerning operating procedures, pricing, methods of doing business,
marketing and research, customer lists and lists of prospective customers or
accounts (collectively, the “Information”).

 

(a) Consultant acknowledges his continuing responsibility with respect to the
protection of the Information and agrees:

 

 

-2-



--------------------------------------------------------------------------------

  (i) to maintain such Information in strictest confidence which obligation
arises upon Consultant’s first access to the Information;

 

  (ii) not to disclose to any person, firm, corporation or entity, directly or
indirectly, any Information which has not been disclosed by Caraustar to the
public at large;

 

  (iii) not to copy, publish, or disclose to others, or allow any other party to
copy, publish, or disclose to others, any Information without the prior written
approval of Caraustar;

 

  (iv) to return such Information to Caraustar upon the termination of the
Agreement for any reason, or at any time upon request;

 

  (v) such Information is and shall remain the exclusive property of Caraustar
and nothing hereunder shall be construed to grant or confer to Consultant any
right, title or interest in or to the Information; and

 

  (vi) Consultant shall not use the Information for any other purpose than in
the provision of the Services hereunder.

 

(b) Consultant acknowledges that certain aspects of Caraustar’s products may be
now or may become protected by the copyright and/or patent laws of the United
States, and Consultant agrees to protect and not to violate such copyrights and
patents.

 

(c) The obligations of confidentiality with respect to such Information deemed a
trade secret under applicable law continue until such information ceases to be a
trade secret under applicable law and with respect to all other Information
continue for the term of this Agreement and three (3) years thereafter (the
“Restricted Period”).

 

6. Non-Solicitation.

 

(a) During the Restricted Period, Consultant shall not solicit any customer of
Caraustar for the purpose of providing any goods or services competitive with
Caraustar’s product and service offerings. The restrictions set forth in this
paragraph apply only to customers with whom Consultant has had contact.

 

(b) During the Restricted Period, Consultant shall not, directly or indirectly,
solicit, recruit or induce any employee or independent contractor to
(i) terminate his or her employment or independent contractor relationship with
Caraustar, or (ii) work for any other person or entity in a manner that
conflicts with Caraustar’s interests.

 

7. Intellectual Property.

 

(a) All Work Product (defined below) shall be considered “work made for hire”
for Caraustar and all Intellectual Property Rights (as defined below) in such
Work Product shall be owned exclusively by Caraustar. If any of the Work Product
may not, by operation of law, be considered work made for hire by Consultant for
Caraustar, or if ownership of all Intellectual Property Rights therein shall not
otherwise vest exclusively in Caraustar, Consultant hereby assigns to Caraustar,
and upon the future creation thereof automatically assigns to Caraustar, without

 

 

-3-



--------------------------------------------------------------------------------

further consideration, the ownership of all Work Product, including all
Intellectual Property Rights therein. For Purposes of this Agreement the term
“Intellectual Property Rights” shall mean copyrights, patents, trademarks, trade
names, service marks, trade secrets, confidential information, moral rights, and
all other proprietary rights.

 

8. Remedies and Severability. Consultant hereby acknowledges that the recovery
of damages by Caraustar may not be an adequate means to redress a breach of
Sections 5 6 and 7 of this Agreement, which Consultant acknowledges would cause
Caraustar irreparable harm. Specifically, Consultant agrees that Caraustar shall
have the right of injunctive relief or specific performance hereof in addition
to any other remedies that may be available to it.

 

9. Employees and Subcontractors. Consultant may not utilize the services of
employees or subcontractors in the performance of the Services without the
express prior written Agreement of Caraustar. Consultant shall remain
responsible for all of responsibilities and obligations in accordance with the
terms of this Agreement.

 

10. Choice of Law and Consent to Jurisdiction and Venue. The validity of this
Agreement, the construction of its terms and the determination of the rights and
duties of the parties hereto shall be governed by and construed in accordance
with the laws of the State of Georgia, without giving effect to the conflict of
laws provisions thereof. Consultant agrees that any claim arising out of or
relating to this Agreement shall be (i) brought in the Superior Court of Fulton
County, Georgia, or (ii) brought in or removed to the United States District
Court for the Northern District of Georgia, Atlanta Division. Consultant
consents to the personal jurisdiction of the courts identified above. Consultant
waives (a) any objection to jurisdiction or venue, or (b) any defense claiming
lack of jurisdiction or improper venue, in any action brought in such courts.

 

11. Notices. Any notice to be given hereunder by either party to the other shall
be in writing and may be effectuated by personal delivery, by mail, or by
facsimile as follows:

 

If to Caraustar: Caraustar Industries, Inc.

          Attention:   

Michael J. Keough,

President & CEO

     Facsimile:   

(          )                     

If to Consultant:

   Thomas V. Brown          

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

Facsimile:

    

 

 

12. Miscellaneous. This Agreement encompasses the entire agreement of the
parties. Any prior agreement, whether oral or in writing, shall be null and
void. This Agreement shall be binding upon and inure to the benefit of Caraustar
and its affiliates, successors, and assigns. This Agreement is not assignable by
Consultant. This Agreement shall be enforced separately and independently of any
other agreement involving the parties hereto. If there is a dispute about the
language of this Agreement, the fact that one party drafted the Agreement shall
not be used in its interpretation.

 

[SIGNATURES FOLLOW]

 

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the day and year first above written.

 

COMPANY:

 

CARAUSTAR INDUSTRIES, INC.

By:  

/s/ Michael J. Keough

   

Michael J. Keough President & CEO

 

CONSULTANT:

/s/ Thomas V. Brown

--------------------------------------------------------------------------------

Thomas V. Brown

 

 

-5-